Citation Nr: 1811158	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-15 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:    Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran and his daughter testified at a video conference hearing before the undersigned VLJ in April 2017.  A transcript of the hearing is of record.

The Board notes that the RO has adjudicated service connection for PTSD.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for acquired psychiatric disorders.  As emphasized in Clemmons, although a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disability, however diagnosed.  The evaluation of service connection for an acquired psychiatric disability is now reflected in the list of issues on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudicating the Veteran's claim.  The Board acknowledges that VA does not have a duty to provide examinations in connection with finally decided claims in which no new and material evidence has been received.  See 38 C.F.R. § 3.159 (c)(4)(iii); and see e.g. Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (". . . the Secretary is not required to provide a new medical examination of a claimant seeking to reopen a previously and finally disallowed claim unless new and material evidence had been presented") (citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed. Cir. 2003)).  However, "[o]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In this case, the RO did provide the Veteran an examination without reopening the previously denied claim, which the Board finds to be inadequate.  Specifically, in a March 2014 VA examination report, the examiner noted that there was no history of mental health or psychiatric treatment after military service.  However, this statement is not supported by the record.  A May 2004 letter indicates that the Veteran was assessed by Mr. E.K., licensed clinical social worker, and Dr. J.Z., a psychiatrist, and diagnosed with DSM-IV PTSD, chronic, delayed type (309.81).  VA treatment records from 2004 also show mental health treatment.  Given the inadequacy of the March 2014 examination, the Board finds that a remand is appropriate to afford the Veteran a new opportunity and to ensure due process.

Accordingly, the appeal is REMANDED for the following action:

1.  After securing any necessary consent forms from the Veteran, obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the claim on appeal.  Attempts to obtain these records should be documented in the claim file.  If identified records could not be obtained, this should be noted in the claim file.

2.  After completing the above, schedule the Veteran for a new VA examination to address his claimed acquired psychiatric disability.  For each psychiatric disability diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the psychiatric disability was caused by his active duty service or, if preexisting service, was aggravated therein.

A review of the claim file should be completed and noted in the file.  The examiner is specifically asked to address the Veteran's previous mental health diagnoses and treatment records.

A detailed rationale is requested for all opinions provided.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


